Section 152 of the Tax Law (Cons. Laws, ch. 60), as amended in 1930, governs the amount of money to be paid to redeem the petitioner's property from the sale for taxes. The special act, section 45 of chapter 152 of the Laws of 1929, amending chapter 311 of the Laws of 1920, has been expressly modified by the later law. When the Legislature thus expressly states what shall be done in Suffolk county — naming the county — to redeem from tax sales, it makes little difference whether we call it a general or a special act; it is the law as declared by the Legislature.
The order of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division. (See 262 N.Y. 703.)
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Ordered accordingly. *Page 408